Rivera v Department of Hous. Preserv. & Dev. of City of New York (2015 NY Slip Op 06126)





Rivera v Department of Hous. Preserv. & Dev. of City of New York


2015 NY Slip Op 06126


Decided on July 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY, JJ.


2014-01607
 (Index No. 501980/12)

[*1]David Rivera, appellant, 
vDepartment of Housing Preservation and Development of City of New York, respondent, et al., defendants.


Jason Chang, New York, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Kristin M. Helmers, Nicholas J. Murgolo, and Jeremy W. Shweder of counsel), for respondent.

DECISION & ORDER
In an action pursuant to RPAPL article 15 to vacate a mechanic's lien and for related declaratory relief, the plaintiff appeals from an order of the Supreme Court, Kings County (Landicino, J.), dated September 6, 2013, which granted the defendant's motion pursuant to CPLR 3211(a)(7) to dismiss the complaint, and denied his cross motion for summary judgment on the complaint.
ORDERED that the order is affirmed, with costs.
A court has no inherent power to vacate or discharge a notice of lien except as authorized by Lien Law § 19(6) (see Lane Constr. Co., Inc. v Chayat, 117 AD3d 992, 993; Matter of Luckyland [N.Y.], LLC v Core Cont. Constr., LLC, 83 AD3d 1073, 1074; Matter of Gold Dev. & Mgt., LLC v P.J. Contr. Corp., 74 AD3d 1340, 1341). Lien Law § 19 enumerates the grounds for the discharge of a mechanic's lien interposed against a nonpublic improvement (see Matter of Luckyland [N.Y.], LLC v Core Cont. Constr., LLC, 83 AD3d 1073, 1074; Matter of Northside Tower Realty, LLC v Klin Constr. Group, Inc., 73 AD3d 1072; Matter of Lowe, 4 AD3d 476). Where, as here, the notice of lien was not invalid on its face, any dispute regarding the validity of the lien must await trial thereof by foreclosure (see Lane Constr. Co., Inc. v Chayat, 117 AD3d 992, 993; Matter of Luckyland [N.Y.], LLC v Core Cont. Constr., LLC, 83 AD3d 1073, 1074; Matter of Gold Dev. & Mgt., LLC v P.J. Contr. Corp., 74 AD3d 1340, 1341).
The plaintiff's remaining contentions are without merit.
Accordingly, the Supreme Court properly granted the defendant's motion pursuant to CPLR 3211(a)(7) to dismiss the complaint, and denied the plaintiff's cross motion for summary judgment on the complaint.
LEVENTHAL, J.P., COHEN, HINDS-RADIX and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court